Kirby, J., (after stating the facts). Appellant contends that appellee’s mortgage is void for uncertainty of description of the property conveyed and that appellant is entitled to retain the cotton delivered to it under its mortgage notwithstanding it is also void for insufficient description. The mortgage to appellee covered fifteen acres of growing cotton and the seed therein “and all other crops or produce I may in any manner have an interest in in 1914, to be planted and grown on the Anderson farm in Crawford County.” There can be no doubt but that fifteen acres of growing cotton and the seed therein would have been a sufficient description of such property raised on the Anderson place for the year 1914, if no more than that quantity had been planted and the fact that the mortgagor planted twenty-five acres of cotton instead of fifteen, could not operate to make the description insufficient, the mortgage not disclosing that it was in contemplation of the parties that more than fifteen acres would be planted together by the mortgagor. Of course, a description of fifteen acres out of twenty-five acres to be planted would have been so indefinite as to have been ineffectual as a conveyance or security, but the clause “and all other crops or produce I may in any manner have an interest in, for the year 1914,” to be grown on said farm, tended to make the description more definite and certain. Descriptions in mortgages of “all my crop of corn, cotton, or other produce I may raise, or in which I may have in any manner an interest” for the particular year in a designated county and “my entire crops of cotton and corn to be raised by me the present year or contracted by me,” have been held sufficient. Johnson v. Grissard, 51 Ark. 410; Henderson v. Gates, 52 Ark. 371. The words “and all other crops or produce I may in any manner have an interest in” following the specific description of “fifteen acres of growing cotton and the seed therein and four acres of growing corn, etc.,” are not confined in meaning to other or different kinds of crops, but included all other crops whether of the same or a different kind, to those specifically designated, additional thereto. The description in the mortgage being sufficient, it constituted a valid lien on the property in controversy from the date of its filing and was superior to the claim of appellant and entitled the appellee as against it to the possession of the cotton delivered by the mortgagor to the bank. The judgment is correct and it is affirmed.